

116 HR 4734 IH: American Science First Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4734IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Allen introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo prohibit the Director of the National Science Foundation from awarding grants and other forms of assistance to Chinese communist military companies and their affiliates, and for other purposes.1.Short titleThis Act may be cited as the American Science First Act. 2.Restriction on National Science Foundation grants and other forms of assistance to Chinese communist military companies and their affiliates(a)In generalNotwithstanding any other provision of law, the Director of the National Science Foundation may not provide grants or other forms of assistance to any individual or entity that is affiliated or otherwise has a relationship, including but not limited to a research partnership, joint venture, or contract with—(1)an entity included on the list maintained and set forth in Supplement No. 4 to part 744 of the Export Administration Regulations;(2)a company on the list required by section 1237 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 1701 note), or required by section 1260H of the Mac Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), or any successor list; or(3)any parent, subsidiary, affiliate of, or entity owned by or controlled by, an entity described in paragraph (1) or (2). (b)Export administration regulations definedIn this section, the term Export Administration Regulations means the regulations set forth in subchapter C of chapter VII of title 15, Code of Federal Regulations, or successor regulations.